Title: From Alexander Hamilton to James Nicholson, 20 July 1795
From: Hamilton, Alexander
To: Nicholson, James


Sir
New York July 20th. 1795
From an observation contained in the first part of your Note, I think it proper to observe that what You stile the peremptoriness of my invitation proceeded from an impression on my part that the nature of what You said to me especially on a certain very delicate point which You cannot but recollect was such as to render it improper in me to invite explanation. At the same time, I think it now due to a reasonable course of conduct to say that I do not decline it if You see in the original transaction room for it.
As to the time named in my first Note, it was fixed for cogent reasons respecting third persons which affect my justice & reputation; so that I am not at liberty to shorten it. I should hope that it will be easy for You to quiet the alarm in your family; and in any event the possible interruptions may be overcome.
I am Sir   Your humble Servt.

Alexr. Hamilton
Commodore Nicholson

